                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Citizens Insurance Company
of the Midwest,

       Plaintiff,

v.                                            Case No. 18-13457

Thomas Proben,                                Sean F. Cox
                                              United States District Court Judge
      Defendant.
_____________________________/

                               OPINION & ORDER
                     GRANTING IN PART, AND DENYING IN PART,
                        DEFENDANT’S MOTION TO DISMISS

       On February 17, 2017, Defendant Thomas Proben (“Proben”) was involved in an

automobile accident in Florida, while insured by an automobile insurance policy issued by

Plaintiff Citizens Insurance Company of the Midwest (“Citizens”). Thereafter, Proben submitted

an application for Michigan no-fault benefits for injuries he alleges to have sustained in the

accident. On November 5, 2018, Citizens filed this action against Proben, seeking a declaration

that: 1) Citizens has a statutory and contractual right to reimbursement from Proben as to his

recovery against the third-party tort feasor in Florida; and 2) the hyperbaric oxygen therapy

treatment Proben has been receiving is not covered under his policy because he has failed to

establish that the treatment was reasonably necessary for his care, recovery, or rehabilitation. In

lieu of an answer, Proben filed a Motion to Dismiss, pursuant to Fed. R. Civ. P. 12(b)(6). The

motion was heard by the Court on May 23, 2019.

       For the reasons set forth below, the Court shall GRANT THE MOTION IN PART AND


                                                 1
DENY IT IN PART. The Court shall GRANT the motion to the extent that the Court shall

dismiss Count 1 without prejudice because it is undisputed that Proben has not obtained any

recovery from the other driver. The motion is DENIED as to Count 2 and that count shall

proceed in this action.

                                         BACKGROUND

       On November 5, 2018, Plaintiff Citizens filed this action against Defendant Proben,

based on diversity jurisdiction.

       The Complaint alleges that Defendant Thomas Proben is a dual resident of Michigan and

Florida and was insured under an automobile policy of insurance issued by Citizens. It is

undisputed that on February 17, 2017, Proben was involved in an automobile accident in Florida.

The Complaint alleges the other vehicle was owned by Powertown Line Construction and was

operated by Travis Martin Burchard on the date of the accident.

       Citizens’ Complaint includes two counts: 1) “Declaratory Judgment Regarding Plaintiff

Citizens’ Statutory And Contractual Right To Subrogation And Reimbursement” (Count 1); and

2) “Declaratory Judgment Regarding Defendant Thomas Proben’s Claim For First-Party No-

Fault Benefits” (Count II).

       As to Count 1, Citizens seeks equitable relief in the form of a declaration that Citizens

has a statutory and contractual right to reimbursement against and as to Defendant Proben’s

“prospective recovery against the third-party tort feasor in the state of Florida, relative to the

Accident.” (Compl. at ¶ 10) (emphasis added). The body of Count 1 alleges as follows:

       21.     Plaintiff CITIZENS incorporates by reference the allegations in
               paragraphs 1-20 of its Complaint as though fully set forth herein.

       22.     The Michigan no-fault act MCL 500.3101, et. seq., makes clear that

                                                  2
                Plaintiff CITIZENS possesses a statutory right to reimbursement as to
                Defendant PROBEN’s recovery against the tortfeasor.

        23.     An insurer has a right to reimbursement from an insured’s tort recovery
                paid in out-of-state accidents. The insurer has a lien on the tort recovery
                to the extent of the reimbursement amounts paid. MCL 500.3116(2).

        24.     The purpose of the statutory provision for reimbursement is to prevent an
                injured party from double recovery, and its purpose applies legal force to
                accidents occurring outside of Michigan. Allstate Insurance Company v
                Jewell, 182 Mich App 611 (1990).

        25.     In this instance, Plaintiff CITIZENS possesses a statutory right to
                reimbursement from Defendant PROBEN’s tort recovery as Plaintiff
                CITIZENS was the Michigan no-fault insurer of Defendant PROBEN at
                the time Defendant PROBEN was involved in a motor vehicle accident on
                February 17, 2017, outside the state of Michigan, in the state of Florida.

        26.     Plaintiff CITIZENS also possesses a contractual right to reimbursement
                from Defendant PROBEN’s tort recovery. With regard to no-fault
                benefits and collision, the policy states:

                If we make payment under this policy and the person to or for
                whom payment is made recovers damages from another, that
                person shall:

                1.     Hold in trust for us the proceeds of the recovery; and
                2.     Reimburse us to the extent of our payment.

                (Exhibit A, p. 13 of 15).

        27.     Plaintiff CITIZENS seeks a declaration that it has a statutory and
                contractual right to reimbursement against and as to Defendant
                PROBEN’s recovery against the tortfeasor.

(Id. at 5-7).

        As to Count 2, Citizens seeks equitable relief in the form of a declaration that Defendant

Proben has failed to present objective and verifiable medical evidence that the hyperbaric

oxygen therapy treatment [Proben] has been receiving (in excess of $600,000) is efficacious for

his care, recovery, or rehabilitation, and/or that the hyperbaric oxygen therapy treatment is

                                                  3
experimental, and, therefore, not recoverable under Michigan no-fault law. (MCL 500.3101 et.

seq.).” (Id. at ¶ 11). Thus, Count 2 seeks a declaration that hyperbaric oxygen therapy is not

covered for Proben under his policy.

       In lieu of an answer, on March 5, 2019, Defendant Proben filed a “Motion To Dismiss

Plaintiff’s Declaratory Action Pursuant To Federal Rule of Civil Procedure 12(b)(6).” (ECF No.

5). Citizens filed a response in opposition to the motion on March 26, 2019. Proben did not file

a reply brief. The Court heard oral argument on May 23, 2019.

                                            ANALYSIS

       Proben’s motion is titled “Defendant Proben’s Motion To Dismiss Plaintiff’s Declaratory

Action Pursuant To Federal Rule Of Civil Procedure 12(b)(6).” (ECF No. 5). In this motion,

Proben challenges both counts in the complaint.

I.     Count 1

       In Count 1, Citizens alleges that it has a right to reimbursement from Proben, on both a

statutory and contractual basis. Defendant Proben’s motion challenge both bases.

       In his motion, Proben does not dispute that Michigan’s no-fault statute provides that

Citizens is entitled to reimbursement as to an award of economic damages that Proben receives

in a tort lawsuit against the other driver in Florida. But Proben argues that, to the extent that

Count 1 seeks reimbursement from him for any recovery he may receive in connection with a

lawsuit he files against the tortfeasor in Florida, that claim fails as a matter of law because

Michigan’s no-fault statute provides that there is no such reimbursement for any noneconomic

losses. Thus, Proben argues that, to the extent the request for reimbursement is not limited to

economic damages, the Court should rule that Citizens would not be entitled to reimbursement


                                                  4
for any noneconomic losses he recovers from the other driver in a Florida lawsuit.

        The Michigan statute at issue, Mich. Comp. Laws § 500.3116 provides, in pertinent part,

that:

        (2) A subtraction from or reimbursement for personal property insurance benefits
        paid or payable under this chapter shall be made only if recovery is realized upon
        a tort claim arising from an accident occurring outside this state . . . and shall be
        made only to the extent that the recovery realized by the claimant is for damages
        for which the claimant has received or would otherwise be entitled to receive
        personal protection insurance benefits. A subtraction shall be made only to the
        extent of the recovery, exclusive of reasonable attorneys’ fees and other
        reasonable expenses incurred in effecting the recovery. If personal protection
        insurance benefits have already been received, the claimant shall repay to the
        insurers out of the recovery a sum equal to the benefits received, but not more
        than the recovery exclusive of reasonable attorneys’ fees and other reasonable
        expenses incurred in effecting the recovery. The insurer shall have a lien on the
        recovery to this extent.

Mich. Comp. Laws § 500.3116(2). Section 4 of that same statute then expressly provides that a

“subtraction or reimbursement shall not be due the claimant’s insurer from that portion of any

recovery to the extent that recovery is realized for noneconomic loss.” Mich. Comp. Laws §

500.3116(4). Thus, “Subsection 3116(4) expressly bars ‘subtraction or reimbursement’ from a

recovery ‘realized for noneconomic loss.’” Dunn v. Detroit Auto. Inter-Insur. Exch., 254 Mich.

App. 256, 266 (2002).

        Indeed, although Citizens’ complaint did not limit its requested reimbursement recovery

to economic damages received by Proben (see Compl. at ¶ 22), its response brief appears to

indicate that it is only seeking reimbursement for economic damages. (See Pl.’s Br. at 7-8).

        At the May 23, 2019 hearing, counsel for Citizens acknowledged that Citizens could not

obtain reimbursement from Proben, on either a statutory or contractual basis, for any

noneconomic damages Proben may recover from the other driver. Thus, it is now undisputed


                                                  5
that any recovery that Citizens could possibly receive from Proben would be limited to his

recovery for economic losses. Accordingly, to the extent that Citizens claims to have a statutory

or contractual right to reimbursement for noneconomic losses in Count 1, that claim fails as a

matter of law.

       Proben also challenges Count 1 on another basis. Proben argues that because he has not

yet obtained any recovery from the tort feasor who caused the accident, this request for

reimbursement under Mich. Comp. Laws § 500.3116 is premature and/or fails as a matter of law:

       [I]n the instant case where no lawsuit has been filed for economic or non-
       economic loss, it would be impossible to determine under the quoted statute MCL
       500.3116(2), that Citizens has a right to recovery because, no “recovery” has been
       realized by Proben from a tort recovery,
       ....
       There has been no recovery by Defendant Proben, and thus, no “lien on the tort
       recovery” is permitted.
       ....
       There is no question of fact for the Court to decide and, the claim for statutory
       reimbursement, fails as a matter of law. There has been [no] recovery, hence no
       reimbursement. The Plaintiff has no claim and fails to state a cause of action.

(Def.’s Br. at 5 & 7).

       In its response to Proben’s motion, Citizens does not direct this Court to any authority

that would indicate that an insurer can bring a declaratory action, seeking a declaration as to a

right to reimbursement under the statute, before the insured has actually obtained a recovery. At

the May 23, 2019 hearing, counsel for Citizens acknowledged that he could not locate any such

authority.

       Based on the language of the statute, this Court concludes that Citizens’ claim for

reimbursement in Count 1, even if it were limited to economic damages, is premature. The

statute provides for reimbursement for personal protection insurance benefits paid “shall be


                                                 6
made only if recovery is realized upon a tort claim arising from an accident occurring outside

this state.” Mich. Comp. Laws § 500.3116(2). It is undisputed that there has been no such

recovery by Proben. Even if Proben does obtain a recovery from the other driver in the future,

the only reimbursement Citizens could obtain would be as to economic damages recovered by

Proben. Mich. Comp. Laws § 500.3116(4). Moreover, pursuant to the statute, even the

reimbursement for that would exclude “reasonable attorneys’ fees and other reasonable expenses

incurred in effecting the recovery.” Mich. Comp. Laws § 500.3116(2).

       As such, given that Proben has not obtained any recovery from the other driver, this

Court agrees that Citizens’ claim for reimbursement in Count 1 is premature and fails to state a

claim upon which relief can be granted. The Court shall dismiss Count 1 without prejudice to

Citizens asserting a claim for reimbursement, if Proben obtains a recovery from the other driver

for economic damages.

II.    Challenges To Count 2

       Mich. Comp. Laws § 500.3107(1)(a) provides that “personal protection benefits are

payable for” “[a]llowable expenses consisting of all reasonable charges incurred for reasonably

necessary products, services and accommodations for an injured person’s care, recovery, or

rehabilitation.”

       The Michigan Supreme Court has “approved of declaratory relief for future expenses in a

no-fault action.” Rose v. State Farm Mut. Auto. Ins. Co., 274 Mich. App. 291, 294 (2006). As

noted above, “under the no-fault act, an insurance company is only liable to pay for reasonable

costs incurred as a result of a motor-vehicle accident.” Id. (citing Mich. Comp. Laws §

500.3107(a)).


                                                7
        Here, in Count 2, Citizens asks the Court to declare that the hyperbaric oxygen therapy

treatment Proben has been receiving is not covered under his policy because he has failed to

establish that the treatment was reasonably necessary for his care, recovery, or rehabilitation.

Citizens wants the Court to declare that it is not obligated to pay Proben’s past, present, or future

hyperbaric oxygen therapy treatment bills.

        The parties appear to agree that in order to be covered under § 500.3107(a), the insured

must present objective and verifiable medical evidence that the treatment is efficacious in the

injured person’s care, recovery, or rehabilitation. (See Proben’s Br. at 8-9).

        As such, Proben’s basis for challenging Count 2 is unclear. Based on what has been

presented, this Court does not see a basis for dismissing Count 2. Thus, Count 2 shall proceed in

this action.

                                   CONCLUSION & ORDER

        For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED IN PART

AND DENIED IN PART. The motion is GRANTED to the extent that the Court ORDERS that

Count 1 is DISMISSED WITHOUT PREJUDICE. The motion is DENIED in all other respects.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: May 28, 2019




                                                  8
